UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF COLUMBIA
______________________________
                              )
NUEVOS DESTINOS, LLC, et al., )
                              )
           Plaintiffs,        )
                              )
     v.                       )   Case No. 15-cv-1846 (EGS)
                              )
SAMUEL PECK, et al.,          )
                              )
           Defendants.        )
______________________________)

                              ORDER

     For the reasons stated in the accompanying Memorandum

Opinion it is hereby

     ORDERED that the nine defendants’ eight motions to dismiss,

see ECF Nos. 35, 36, 37, 38, 45, 50, 52, 54, are GRANTED; and it

is further

     ORDERED that defendants Javier; Jorge, Sr.; Jorge, Jr.;

Ofelia; Mr. Farah; SKE; Confactor; Convalor; and Mr. Peck are

hereby DISMISSED from this action; and it is further

     ORDERED that plaintiffs’ motion for jurisdictional

discovery, see ECF No. 63, is DENIED; and it is further

     ORDERED that plaintiffs’ motions for orders allowing

alternative service for relevant defendants, see ECF Nos. 62,

89, are DENIED AS MOOT; and it is further
     ORDERED that SKE’s motion to strike certain declarations

and exhibits, see ECF No. 76, is DENIED AS MOOT; and it further

     ORDERED that plaintiffs shall file a status report

providing recommendations for further proceedings by no later

than February 4, 2019.

     SO ORDERED.

Signed:   Emmet G. Sullivan
          United States District Judge
          January 2, 2019